Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asakura (US 2019/0162997).
Regarding claim 1, Asakura teaches a display apparatus (Fig. 1-13, [0051-0174]) comprising: 
a liquid crystal panel (the panel corresponding to 111 and 102 in Fig. 1B, 8, 12A and 13) disposed on a back-light unit ([0077-0078], the backlight unit is provided under the TFT substrate 102 or above the CF substrate 141 of the display panel in FIG. 1B); and 
a viewing angle control unit (the unit corresponding to 130-136 and 124/128 in Fig. 1B, 8, 12A and 13) disposed between ([0077-0078]) the back-light unit ([0077-0078], when the backlight unit is provided above the CF substrate 141 of the display panel in FIG. 1B) and the liquid crystal panel (the panel corresponding to 111 and 102 in Fig. 1B, 8, 12A and 13), 
wherein the viewing angle control unit (the unit corresponding to 130-136 and 124/128 in Fig. 1B, 8, 12A and 13) includes light-blocking patterns (the patterns of 124/128 corresponding to 135/133/134 in Fig. 1A-1B, 8, 12A and 13, [0056, 0053, 0147-0149]) having a light-blocking material ([0075]) and variable patterns (the patterns corresponding to the louver 135/133/134 in Fig. 1A-1B, 8, 12A and 13) disposed between a first control electrode (136 in Fig. 1B, 8, 12A and 13, [0066-0068, 0081]) and a second control electrode (126 or 128 in Fig. 1B, 8, 12A and 13, [0081, 0146]), 
wherein the variable patterns (the patterns corresponding to the louver 135/133/134 in Fig. 1A-1B, 8, 12A and 13) are extended in a direction (Fig. 1A, the louver element 133 extending in the vertical direction of Fig. 1A and perpendicular to the horizontal portion of BM 124 in Fig. 1A, and the louver element 134 extending in the horizontal direction of Fig. 1A and perpendicular to the vertical portion of BM 124 in Fig. 1A) perpendicular to the light-blocking patterns (the patterns of 124/128 corresponding to 135/133/134 in Fig. 1A-1B, 8, 12A and 13, [0056, 0053, 0147-0149]), and 
wherein transmittance of each variable pattern (the patterns corresponding to the louver 135/133/134 in Fig. 1A-1B, 8, 12A and 13) is changed according to a voltage applied to the first control electrode and the second control electrode (Fig. 1B-2B, [0073]).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeno (US 2019/0163020).
Regarding claim 1, Ikeno teaches a display apparatus (Fig. 1-6, [0029-0108]) comprising: 
a liquid crystal panel (200 in Fig. 1B) disposed on a back-light unit (300 in Fig. 1B); and 
a viewing angle control unit (the unit between 200 and 300 in Fig. 1B) disposed between (Fig. 1B) the back-light unit (300 in Fig. 1B) and the liquid crystal panel (200 in Fig. 1B), 
wherein the viewing angle control unit (the unit between 200 and 300 in Fig. 1B) includes light-blocking patterns (134 in Fig. 1A, [0049, 0063, 0031-0035], when the 134/133 is in the situation as shown in Fig. 4B and 5B, the 134 is light blocking patterns) having a light-blocking material ([0049, 0063]) and variable patterns (133 in Fig. 1A-6) disposed between a first control electrode (126 in Fig. 1B-6, [0050]) and a second control electrode (136 in Fig. 1B-6), 
wherein the variable patterns (133 in Fig. 1A-6) are extended in a direction (the vertical direction of Fig. 1A) perpendicular to (Fig. 1A) the light-blocking patterns (134 in Fig. 1A), and 
wherein transmittance of each variable pattern (133 in Fig. 1A-6) is changed according to a voltage applied to the first control electrode and the second control electrode (Fig. 2A-2B).
Regarding claim 8, Ikeno teaches that the light-blocking patterns (134 in Fig. 1A, [0049, 0063, 0031-0035]) are disposed between ([0049]) the first control electrode (126 in Fig. 1B-6) and the second control electrode (136 in Fig. 1B-6).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura as applied to claim 1 above, and further in view of Chen (CN 106501991A).
Regarding claim 2, Asakura does not teach the following elements. 
Chen teaches the following elements (Fig. 3-4, Abs, Pages 1-6 of English Translation of CN 106501991A):
(Claim 2) the light-blocking material includes a black dye (Fig. 3-4, Abs, Page 4)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Asakura such that in the system of Asakura, 
(Claim 2) the light-blocking material includes a black dye.
The motivation is to improve liquid crystal display panel quality and reducing the cost of the product (Chen, Abs).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura as applied to claim 1 above, and in view of Ikeno (US 2019/0163020).
Regarding claim 3, Asakura does not teach the following elements. 
Ikeno teaches the following elements (Fig. 1-6):
(Claim 3) each of the variable patterns includes a transparent fluid (138 in Fig. 2A-2B, [0063]) and black particles (139 in Fig. 2A-2B, [0063]) dispersed in the transparent fluid  (138 in Fig. 2A-2B, [0063]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ikeno for the system of Asakura such that in the system of Asakura, 
(Claim 3) each of the variable patterns includes a transparent fluid and black particles dispersed in the transparent fluid.
The motivation is to achieve a display device having three modes and improve the manufacturing efficiency (Ikeno, [0027, 0049]).
Regarding claims 4, Asakura also teaches the following elements:
(Claim 4) the viewing angle control unit (the unit corresponding to 130-136 and 124/128 in Fig. 1B, 8, 12A and 13) further include a control insulating layer (132 in Fig. 1B, 8, 12A and 13, [0069]) surrounding each variable pattern (the patterns corresponding to the louver 135/133/134 in Fig. 1A-1B, 8, 12A and 13).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura as applied to claim 1 above, and in view of Chen (US 2004/0207595).
Regarding claim 5, Asakura does not teach the following elements. 
Chen teaches the following elements (Fig. 2-5, [0015-0018]):
(Claim 5) the back-light unit (Fig. 2-5) includes a light-guide plate (10 in Fig. 2-3 and 5, [0015]) and a light-source element (41/42/21/22/23 in Fig. 2-3), wherein the light-guide plate (10 in Fig. 2-3 and 5, [0015]) includes a second side (the side corresponding to one of the 11 and 13 in Fig. 2-3) perpendicular to a first side (the side corresponding to the 12 in Fig. 2-3), a third side (the side corresponding to the other one of 11 and 13 in Fig. 2-3) opposite to the second side (the side corresponding to one of the 11 and 13 in Fig. 2-3), and a fourth side (the side corresponding to the 14 in Fig. 2-3) opposite to the first side (the side corresponding to the 12 in Fig. 2-3), and wherein the light-source element (41/42/21/22/23 in Fig. 2-3) includes a first light-source device (41/42/22 in Fig. 2-3) on the first side of the light-guide plate (the side corresponding to the 12 in Fig. 2-3), a second light-source device (41/21 or 42/23 in Fig. 2-3) on the second side of the light-guide plate (the side corresponding to one of the 11 and 13 in Fig. 2-3), and a third light-source device (42/23 or 41//21 in Fig. 2-3) on the third side of the light-guide plate (the side corresponding to the other one of 11 and 13 in Fig. 2-3).
(Claim 7) the first side of the light-guide plate (the side corresponding to the 12 in Fig. 2-3) has a length longer than (Fig. 2-3) the second side (the side corresponding to one of the 11 and 13 in Fig. 2-3) and the third side (the side corresponding to the other one of 11 and 13 in Fig. 2-3) of the light-guide plate.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Asakura such that in the system of Asakura, 
(Claim 5) the back-light unit includes a light- guide plate and a light-source element, wherein the light-guide plate includes a second side perpendicular to a first side, a third side opposite to the second side, and a fourth side opposite to the first side, and wherein the light-source element includes a first light-source device on the first side of the light-guide plate, a second light-source device on the second side of the light-guide plate, and a third light-source device on the third side of the light-guide plate.
(Claim 7) the first side of the light-guide plate has a length longer than the second side and the third side of the light-guide plate.
The motivation is to provide a light module capable of achieving a high degree of light uniformity (Chen, [0006]).

Regarding claim 6, Asakura also teaches that the light-blocking patterns (the patterns of 124/128 corresponding to 135/133/134 in Fig. 1A-1B, 8, 12A and 13, [0056, 0053, 0147-0149]) extends in a same direction as a side of the display panel having longer length (Fig. 1A, Fig. 4A-4C).
Chen teaches that (Fig. 2-5, [0015-0018]) the first side (the side corresponding to the 12 in Fig. 2-3) of the light-guide plate (10 in Fig. 2-3 and 5, [0015]) extends in a same direction as a side of the display device (Fig. 5) having longer length (Fig. 2-3 and Fig. 5).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Asakura in view of Chen such that in the system of Asakura in view of Chen, 
(Claim 6) the first side of the light-guide plate extends in a same direction as the light-blocking patterns.
The motivation is to provide a light module capable of achieving a high degree of light uniformity (Chen, [0006]).

Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Asakura (US 2019/0162997) in view of Ikeno (US 2019/0163020).
Regarding claim 9, Asakura teaches a display apparatus (Fig. 1-13, [0051-0174]) comprising: 
a viewing angle control unit (the unit corresponding to 130-136 and 124/128 in Fig. 1B, 8, 12A and 13) disposed on a back-light unit ([0077-0078], the backlight unit is provided under the TFT substrate 102 or above the CF substrate 141 of the display panel in FIG. 1B); and 
a liquid crystal panel (the panel corresponding to 111 and 102 in Fig. 1B, 8, 12A and 13) disposed on the viewing angle control unit (the unit corresponding to 130-136 and 124/128 in Fig. 1B, 8, 12A and 13), 
wherein the viewing angle control unit (the unit corresponding to 126, 130-136 and 124/128 in Fig. 1B, 8, 12A and 13) includes light-blocking patterns (the patterns of 124/128 corresponding to 135/133/134 in Fig. 1A-1B, 8, 12A and 13, [0056, 0053, 0147-0149]) extended in a first direction (the horizontal or vertical direction in Fig. 1) and a first variable patterns (the patterns corresponding to the louver 135/133/134 in Fig. 1A-1B, 8, 12A and 13) extended in a second direction (the respective vertical or horizontal direction in Fig. 1A) perpendicular to the first direction (Fig. 1A), 
wherein the first variable patterns (the patterns corresponding to the louver 135/133/134 in Fig. 1A-1B, 8, 12A and 13) are disposed between a first control electrode (136 in Fig. 1B, 8, 12A and 13, [0066-0068, 0081]) and a second control electrode (126 or 128 in Fig. 1B, 8, 12A and 13, [0081, 0146]).
Asakura does not teach that each of the first variable patterns (the patterns corresponding to the louver 135/133/134 in Fig. 1A-2B, 8, 12A and 13) includes an electrochromic material.
Ikeno teaches that each of the first variable patterns (the patterns corresponding to the louver 135/133/134 in Fig. 1-6, [0071]) includes an electrochromic material ([0071]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ikeno for the system of Asakura such that in the system of Asakura, each of the first variable patterns includes an electrochromic material. The motivation is to help to control/change the amount of light to be transmitted depending on the applied voltage (Ikeno, [0071]).

Regarding claim 11, Asakura also teaches the following elements:
(Claim 11) the first control electrode (136 in Fig. 1B, [0067], the louver driving electrode 136 may have the same shape as the louver 135) includes first electrode patterns ([0067], Fig. 1A-1B, the patterns of 136 corresponding to 133/134 in Fig. 1A) extended side by side in the second direction (the respective vertical or horizontal direction in Fig. 1A), and wherein each of the first variable patterns (the patterns corresponding to the louver 133/134 in Fig. 1A-1B, 8, 12A and 13) overlaps ([0067]) with one of the first electrode patterns ([0067], Fig. 1A-1B, the patterns of 136 corresponding to 133/134 in Fig. 1A).

Regarding claim 12, Asakura does not teach the following elements. 
Ikeno teaches the following elements:
(Claim 12) each of the first variable patterns (the pattern corresponding to 133/134 in Fig. 1A-2B, [0031-0034, 0057, 0064-0070]) has a substantially same horizontal width (Fig. 1B-2B) as a corresponding first electrode pattern (126 in Fig. 1B-2B, [0050-0051, 0057, 0064-0070]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ikeno for the system of Asakura in view of Ikeno such that in the system of Asakura in view of Ikeno, 
(Claim 12) each of the first variable patterns has a same horizontal width as a corresponding first electrode pattern.
The motivation is to provide an improvement in manufacturing efficiency/cost for an active louver with light scattering elelement (Ikeno, [0049, 0058, 0028]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asakura in view of Ikeno as applied to claim 9 above, and further in view of Chen (US 2021/0215987).
Regarding claim 10, Asakura in view of Ikeno already teaches that each of the first variable patterns includes an electrochromic material. Asakura does not teach the following elements. 
Chen teaches the following elements (Fig. 1, [0044-0045, 0051, 0066, 0069]):
(Claim 10) an electrochromic material (the electrochromic layer 170 in Fig. 1) includes metal oxide ([0008, 0044-0045, 0051, 0066, 0069]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Chen for the system of Asakura in view of Ikeno such that in the system of Asakura in view of Ikeno, 
(Claim 10) each of the first variable patterns includes metal oxide.
The motivation is to reduce a power consumption (Chen, [0044]).

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests all the combination of a display apparatus as set forth in claims 13-15.
Regarding claims 13-15, none of the prior art discloses or suggests a display apparatus recited in claim 11, wherein “the viewing angle control unit includes a first lower control substrate, a first upper control substrate, a second lower substrate and a second upper control substrate, which are sequentially disposed between the back-light unit and the liquid crystal panel, wherein the light-blocking patterns are disposed between the first lower control substrate and the first upper control substrate, and wherein the first control electrode, the variable patterns and the second control electrode are sequentially stacked between the second lower control substrate and the second upper control substrate” in combination with the other required elements of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871